Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
 
Remarks
	Applicant’s amendment dated October 4, 2022 responding to May 11, 2022 Office Action provided in the rejection of claims 1-20. Claims 1-20 remain pending in the application and which have been fully considered by the examiner.
Applicant’s arguments, October 4, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Wanke et al. (US 2019/0099653). Please see below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr (US 10,521,584) in view of Wanke et al. (US 2019/0099653) hereinafter “Wanke”.
Claim 1
Sharifi Mehr teaches a computer-implemented method for managing a knowledge graph, comprising: 
providing, to a first analysis agent [i.e. threat analysis service] event signals correlated in a graph [i.e. the threat analysis service acquiring (obviously providing to the threat analysis service) trigger event records which are arranged in a graph based on correlations between event records; and the correlations may be based on credentials, attributes, tags, instance identifiers or other characteristics] (Sharifi Mehr, abstract, col. 13, line 40-col. 14, line 3; col. 15, lines 9-44); 
receiving, from the first analysis agent [i.e. threat analysis service], correlation information identifying: an additional correlation for at least number of event signals [i.e. obtaining and determining additional attributes of the trigger event records] (Sharifi Mehr, col. 16, lines 5-22); and 
storing, in the graph, the correlation information [i.e. the additional attributes of the trigger events are contained in the graph] (Sharifi Mehr, col. 16, lines 5-22; col. 10, lines 30-43).  
Sharifi Mehr fails to teach a knowledge graph and event signals correlated in the knowledge graph based on at least one of usage statistics over a period of time or a detected anomaly among the event signals; and the correlation information identifying at least one of an additional correlation between the event signals or a correlation between the event signals and additional signals identified by the first analysis agent, the correlation information including a correlation confidence score indicating a likelihood of accuracy for the additional correlation between the event signals or the correlation between the event signals and additional signals.
However, in an analogous art, Wanke teaches a knowledge graph and event signals correlated in the knowledge graph based on at least one of usage statistics over a period of time or a detected anomaly among the event signals [i.e. a knowledge graph is generated through which data be correlated of one or more events and relationships determined, and the knowledge graph is based on one or more analyses such as mean weighted/usages or average or other statistically relevant scores/factors and evaluations may be generated for the events] (Wanke, 0018-0019, 0168-0169, 0256); and the correlation information identifying at least one of an additional correlation between the event signals or a correlation between the event signals and additional signals identified by the first analysis agent, the correlation information including a correlation confidence score indicating a likelihood of accuracy for the additional correlation between the event signals or the correlation between the event signals and additional signals [i.e. the correlation is identified through between the collected data involved in the events and as well as additional information of those associated with the events to better determine accuracy of the evaluating and/or scoring of the events] (Wanke, 0210-0211, 0222-0224, 0256).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sharifi Mehr to include the teachings of Wanke of a knowledge graph; and event signals correlated in the knowledge graph based on at least one of usage statistics over a period of time or a detected anomaly among the event signals; and the correlation information identifying at least one of an additional correlation between the event signals or a correlation between the event signals and additional signals identified by the first analysis agent, the correlation information including a correlation confidence score indicating a likelihood of accuracy for the additional correlation between the event signals or the correlation between the event signals and additional signals. One ordinary skill in the art would be motivated to provide a technological improvement of generating the implicit preferences for requests needed to train the trends model. 

Claim 2
Sharifi Mehr in combination with Wanke teach the computer-implemented method of claim 1, further comprising determining to correlate at least one of the event signals or the additional signals based at least in part on the correlation information [i.e. determining additional attributes of the trigger event records which are arranged in the graph based on correlations/attributes] (Sharifi Mehr, abstract, col. 16, lines 5-22).   

Claim 3
Sharifi Mehr in combination with Wanke teach the computer-implemented method of claim 1, further comprising providing, to a second analysis agent [i.e. threat graph data store] and based on a second request from the second analysis agent, a second output of at least one of the event signals or the additional signals based on the correlation information [i.e. the additional attributes of the trigger events are contained in the graph is sent to the threat graph data store] (Sharifi Mehr, figure 4, col. 10, lines 30-43; col. 16, lines 5-22).  

Claim 4
Sharifi Mehr in combination with Wanke teach the computer-implemented method of claim 3, further comprising: 
receiving, from the second analysis agent, further additional correlation information for a portion of at least one of the event signals, the additional signals, or further additional signals [i.e. obtaining and determining additional attributes of the trigger event records] (Sharifi Mehr, col. 16, lines 5-22); and 
storing, in the graph, the additional correlation information [i.e. the additional attributes of the trigger events are contained in the graph] (Sharifi Mehr, col. 16, lines 5-22; col. 10, lines 30-43); and the knowledge graph [i.e. data tree or knowledge graph] (Wanke, 0224). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sharifi Mehr to include the teachings of Wanke of knowledge graph. One ordinary skill in the art would be motivated to provide a technological improvement of generating the implicit preferences for requests needed to train the trends model. 

Claim 5
Sharifi Mehr in combination with Wanke teach the computer-implemented method of claim 1, wherein the first analysis agent includes a frequency agent that obtains a record of the event signals based on a correlation between the event signals being a number of times the event signals are viewed within the period of time [i.e. the threat analysis service monitors and obtains the customer environment, which includes the event records, for a period of time] (Sharifi Mehr, col. 3, lines 33-50); and a count of the event signals [i.e. a score count/final count of the event] (Wanke, 0196).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sharifi Mehr to include the teachings of Wanke of a count of the event signals. One ordinary skill in the art would be motivated to provide a technological improvement of generating the implicit preferences for requests needed to train the trends model. 

Claim 6
Sharifi Mehr in combination with Wanke teach the computer-implemented method of claim 1, wherein the first analysis agent includes an anomaly agent that obtains a record of the event signals based on a correlation between the event signals being the detected anomaly among the event signals [i.e. the threat analysis service analyzes the diagnostic information to detect anomalies and correlations between records based at least in part on the credentials, time, etc. of the records] (Sharifi Mehr, abstract, col. 2, lines 17-33; col. 3, lines 33-50); and a count of the event signals [i.e. a score count/final count of the event] (Wanke, 0196).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sharifi Mehr to include the teachings of Wanke of a count of the event signals. One ordinary skill in the art would be motivated to provide a technological improvement of generating the implicit preferences for requests needed to train the trends model.  

Claim 7
Sharifi Mehr in combination with Wanke teach the computer-implemented method of claim 6, wherein the first analysis agent includes a causation agent that obtains the record of event signals based on a correlation between the event signals being a pattern detected between the detected anomaly and a number of times the event signals are viewed within the period of time [i.e. obtaining trigger events based on the indicated correlation between the records which have been monitored/collected in a period of time] (Sharifi Mehr, col. 2, lines 17-55; col. 3, lines 33-50); and a count of the event signals [i.e. a score count/final count of the event] (Wanke, 0196).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sharifi Mehr to include the teachings of Wanke of a count of the event signals. One ordinary skill in the art would be motivated to provide a technological improvement of generating the implicit preferences for requests needed to train the trends model.  

Claim 8
Sharifi Mehr in combination with Wanke teach the computer-implemented method of claim 1, further comprising updating the graph based at least in part on user feedback received regarding the correlation information [i.e. the threat analysis service uses the resulting to detect connections between events that indicate data compromise or trigger records and provide the ongoing threat level assessment updates associated with the graph] (Sharifi Mehr, col. 3, lines 4-50); and the knowledge graph [i.e. data tree or knowledge graph] (Wanke, 0224). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sharifi Mehr to include the teachings of Wanke of knowledge graph. One ordinary skill in the art would be motivated to provide a technological improvement of generating the implicit preferences for requests needed to train the trends model.  

Claim 9
Sharifi Mehr in combination with Wanke teach the computer-implemented method of claim 1, wherein the graph is a layer in a multiple-layer relational graph used to determine correlated service events, wherein the multiple-layer relational graph includes a configuration layer defining configured relationships between services or service events, an observation layer defining observed relationships between services or service events, and learned layer defining algorithmically-determined relationships between services or service events [i.e. the threat analysis server configures relationships between services or services events/records included/contained in the graph] (Sharifi Mehr, col. 3, lines 4-50; col. 10, lines 4-43); and the knowledge graph [i.e. data tree or knowledge graph] (Wanke, 0224). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sharifi Mehr to include the teachings of Wanke of knowledge graph. One ordinary skill in the art would be motivated to provide a technological improvement of generating the implicit preferences for requests needed to train the trends model.  

Claims 10-18 do not teach or define any new limitation other than above claims 1-9. Therefore, claims 10-18 are rejected for similar reasons. 
Claims 19-20 do not teach or define any new limitation other than above claims 1-2. Therefore, claims 19-20 are rejected for similar reasons. 
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459